 WALLACE INTERNATIONAL DE PUERTO RICO 29Wallace International de Puerto Rico, Inc. and Inter-national Silver de Puerto Rico, Inc. and Con-greso de Uniones Industriales de Puerto Rico. Cases 24ŒCAŒ6969, 24ŒCAŒ7007, 24ŒCAŒ7062, 24ŒCAŒ7083, and 24ŒRCŒ7640 April 12, 1999 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On August 10, 1995, Administrative Law Judge Rich-ard H. Beddow Jr., issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief and a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. 1. We adopt the judge™s finding that the Respondent violated Section 8(a)(1) of the Act and interfered with the election by threatening employees, in a video shown to all of them within 2 days before the election, that plant closure would result if they voted to select the Union as their collective-bargaining representative.  Near the end of the video, the mayor of San German addressed the Respondent™s employees, urging them not to vote for representation by the Union.  The Mayor™s message in-cluded a plain, if implicit, threat that the Respondent would close its San German facility if the Union was voted in.  The mayor observed that Wallace had greatly helped the local economy and stressed the importance to employees and to the community of keeping that industry in San German.  He noted that the election would be held shortly and stated that he agreed with the Respondent that the employees did not need a union.  He then went on to state, ﬁThe important thing is for Wallace Interna-tional to remain in San German.ﬂ  The mayor then told the employees that they should let the Respondent know that they and it were ﬁin common agreementﬂ so that the economic benefits their community needed would con-tinue.  Taken together, the mayor™s remarks mean only one thing: that if the employees wanted the Respondent to remain in San German, providing an economic benefit to themselves and their community, they had better show that they were ﬁin common agreementﬂ with the Respon-dent by rejecting the Union.2  The import of the mayor™s comments was put in sharp focus by earlier portions of the video, which showed scenes of a closed plant and contained statements by the narrator as well as by dis-gruntled employees from the depicted workplaces, to the effect that plants had closed when unions came in.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2. The judge recommended that the June 22, 1994 election be set aside, and found that the Respondent™s commission of violations of Section 8(a)(1) and parallel objectionable conduct rendered the possibility of a fair rerun election slight.  Determining that the Union had obtained valid authorization cards from a majority of unit employees, the judge concluded that a bargaining order was necessary to remedy the Respondent™s unfair labor practices pursuant to NLRB v. Gissel Packing Co., 395 U.S. 575 (1969). We would normally at least consider issuing a bargain-ing order in these circumstances, which we discuss more fully below.  However, given the long and unjustified delay of the case here at the Board, we recognize that such an order would likely be unenforceable.  See gener-ally, Flamingo Hilton-Laughlin v. NLRB, 148 F.3d 1166, 1171 (D.C. Cir. 1998), and Charlotte Amphitheater Corp. v. NLRB, 82 F.3d 1074, 1078 (D.C. Cir. 1996).  Accordingly, rather than engender further litigation and delay over the propriety of a bargaining order, we believe that employee rights would be better served by proceed-ing directly to a second election.3 3. Nevertheless, we find that the extent and severity of the Respondent™s unfair labor practices are likely to have a pervasive and lasting deleterious effect on the employ-ees™ exercise of their Section 7 rights, warranting certain extraordinary remedies.  The Respondent has demon-strated a proclivity to violate the Act when faced with a union organizing effort among its employees.  Specifi-cally, in Wallace International of Puerto Rico, 314 NLRB 1244 (1994) (Wallace I), the Board adopted the  2 We find that the mayor acted as an agent of the Respondent and, consequently, his conduct is attributable to the Respondent.  By includ-ing the mayor™s comments in its video, the Respondent clearly ratified his remarks and adopted them as its own.  Further, we find that the Respondent clothed the mayor with the apparent authority to act for it.  The Respondent invited the mayor to speak to the employees regarding the union organizational effort, and the mayor™s comments were made in the interest of the Respondent and for its benefit.  See Dean Indus-tries, Inc., 162 NLRB 1078, 1092 (1967).  In view of our finding that the mayor™s statements in the video violated Sec. 8(a)(1) by unlawfully threatening plant closure, and in view of the other findings by the judge which we adopt, we find it unnecessary to pass on the judge™s findings that other representations in the video, and in a memo distributed by the Respondent to employees, also violated Sec. 8(a)(1).  Thus, although we adopt the judge™s finding that Supervisor Cruz™s statements to em-ployee Figueras referring to the video violated Sec. 8(a)(1), we do so only because those statements adverted to the plant closing threat con-tained in the video. 3 Given our finding that a Gissel bargaining order is not warranted, it is unnecessary to reach the issue of whether the Union enjoyed the support of a majority of unit employees. 328 NLRB No. 3  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30administrative law judge™s finding that, within only days 
of the onset of the employees™ organizing efforts, the 
Respondent violated Section 
8(a)(1) variously by creat-
ing the impression that its employees™ union activities 
were under surveillance, threatening employees with 
discharge and other unspecified reprisals because of their 
union activities, and promising wage increases and offer-

ing better jobs in order to discourage employees™ support 
for the Union and their activities on its behalf.  The judge 
in 
Wallace I also found that the Respondent™s miscon-
duct was objectionable and recommended setting aside 
the election in that case (Case 24ŒRCŒ7529).  While Wallace I was pending before the Board, however, the 
Union withdrew its objections and filed the petition in 
this proceeding in order to 
secure a new election more 
expeditiously.  Thus, the June 22, 1994 election in this 
case essentially served as
 a second election in 
Wallace I
. When the employees pursued another organizational 
effort, the Respondent again 
embarked on a series of 
unfair labor practices, just as it had when the petition in 
Case 24ŒRCŒ7529 was filed.  That conduct resulted in 
this case.  Indeed, the viola
tions were more serious the 
second time around.  This time, as fully discussed in the 
judge™s decision, the Respondent violated Section 8(a)(1) 

on several occasions by threatening employees with plant 
closure.  The Respondent™s th
reats of plant closure, like 
the threats of job loss in 
Wallace I
, have a particularly 
coercive effect on employees
.  We have long held that 
threats of plant closure and other types of job loss are 
more likely than other types of unfair labor practices to 
affect the election conditions negatively for an extended 
period of time
.  Garney Morris, Inc.
, 313 NLRB 101, 
103 (1993), enfd. 47 F.3d 1141 (3d Cir. 1995).  Such 
threats serve as an insidiou
s reminder to employees every 
time they come to work that any effort on their part to 
improve their working conditions may be met with com-
plete destruction of their livelihood.  
Electro-Voice, Inc.
, 320 NLRB 1094, 1095 (1996).  Moreover, the Respon-
dent™s video conveyed the threat of plant closing directly 
to all unit employees immediat
ely before the election.  
Thus, the threat and its effects pervaded the entire work 
force.  In addition, the threat of closing contained in the 
video provided a powerful context for the additional 
threats of closing made on th
e eve of the election by Su-
pervisors Lugo and Cruz.  Taken together, these state-
ments informed employees in 
an unmistakably coercive 
manner that their livelihoods, as well as the economic 
vitality of their community, depended on their rejection 
of the Union in the election. 
The undeniable effect of such coercive conduct is even 
more serious because the misconduct occurred in the 

employees™ second attempt to decide and express their 
wishes regarding union representation through a Board 
election.  Both elections were marred by unlawful ac-
tions by the Respondent that severely hampered em-
ployee free choice and therefore rendered the elections 

unreliable indicators of the employees™ true sentiments. 
As indicated above, we would normally consider issu-
ing a 
Gissel bargaining order in these circumstances, but 
have concluded that directing another election would 
best serve employee rights.  However, given the serious 
and pervasive nature of the Respondent™s unfair labor 
practices in this case and in 
Wallace I, we find that our 
direction of a new election must be accompanied by cer-

tain special remedies.  We r
each this conclusion because 
we find that the Respondent™s repeated violations and the 
coercive effect, in particular, 
of its plant closing threats, 
would be likely to have longstanding effects on employ-
ees in the bargaining unit. 
Under these circumstances, we
 find that special reme-
dies are necessary to dissipate as much as possible any 

lingering effects of the Respondent™s unfair labor prac-
tices, and to ensure that a fair election can be held.  The 
Board™s delay in acting in this case, although unfortu-
nate, was no more the fault of the Union or the employ-
ees who were denied a fair opportunity to choose 

whether they desired union representation than it was of 
the Respondent.  Our order will afford the Union ﬁan 
opportunity to participate in this restoration and reassur-
ance of employee rights by engaging in further organiza-
tional efforts, if it so chooses, in an atmosphere free of 
further restraint and coercion
.ﬂ  United Dairy Farmers 
Cooperative Assn.
, 242 NLRB 1026, 1029 (1979), enfd. 
in relevant part 633 F.2d 1054 (3d Cir. 1980).
4 For the foregoing reasons, we shall order the Respon-
dent to supply the Union, on its request made within 1 
year of the date of this Decision and Order, the names 
and addresses of its current unit employees.  We shall 
also order the Respondent, during the time the required 
notice is posted, to convene the unit employees during 
working time and permit a Board agent, in the presence 
of a responsible management official of the Respondent, 
to read the notice to the employees.
5 ORDER The National Labor Relations Board orders that the 
Respondent, Wallace Internati
onal de Puerto Rico, Inc. 
and International Silver de Puerto Rico, Inc., San Ger-
                                                          
 4 The Board has previously ordered these remedies in cases where it 
found that remedial measures in addition to the traditional remedies for 
unfair labor practices were 
appropriate.  See, e.g., 
Monfort of Colorado
, 298 NLRB 73, 86 (1990), enfd. in relevant part 965 F.2d 1538 (10th 
Cir. 1992); 
United Dairy Farmers Cooperative Assn.
, supra, at 1030; 
Haddon House Food
 Products
, 242 NLRB 1057, 1059 (1979), enfd. in 
relevant part sub nom. 
Teamsters Local 115 v. NLRB
, 640 F.2d 392 
(D.C.Cir. 1981); and 
 Loray Corp., 184 NLRB 557, 559 (1970). 
These remedies are in addition to the Union™s right to have access to 
a list of voters and their addresses under 
Excelsior Underwear
, 156 
NLRB 1236 (1966), after issuance of the Notice of Second Election. 
5 We also shall modify the judge™s recommended Order in accor-
dance with our decisions in 
Indian Hills Care Center
, 321 NLRB 144 
(1996), and 
Excel Container, Inc.
, 325 NLRB 17 (1997). 
 WALLACE INTERNATIONAL DE PUERTO RICO 31man, Puerto Rico, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Threatening to move its product to Boston or close 
its plant if Congreso de Uniones Industriales de Puerto 
Rico should win the election. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Supply the Union, on its request made within 1 
year of the date of this Decision and Order, the full 

names and addresses of its current unit employees. 
(b) Within 14 days after service by the Region, post at 
its San German, Puerto Rico facility, copies of the at-

tached notice marked ﬁAppendix.ﬂ
6 Copies of the notice, 
on forms provided by the Regional Director for Region 
24, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since June 20, 
1994. 
(c) During the time the notice is posted, convene the 
unit employees during working time and permit a Board 
agent, in the presence of a 
responsible management offi-

cial of the Respondent, to re
ad the notice to the employ-
ees. (d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps the Respondent has taken to comply 
with this Order. 
IT IS FURTHER ORDERED 
that Case 24ŒRCŒ7640 is sev-
ered and remanded to the Regional Director for Region 

24 for the purpose of conducting a second election pur-
suant to the direction set forth below.
7                                                           
                                                           
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
7 The Notice of Second Election should include language informing 
employees that the first election wa
s set aside because the Board found 
that certain conduct by the Respondent interfered with the employees™ 
free choice. 
Lufkin Rule Co.
, 147 NLRB 341 (1964).  See NLRB Case-
handling Manual (Part Two), Representation Proceedings, sec. 11452.1. 
[Direction of Second Election omitted from publica-
tion.] 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 threaten our employees that we will 
move our product to Boston or close our plant if Con-
greso de Uniones Industriales de Puerto Rico wins the 
election. WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL supply the Union, on its request made within 
1 year of the date of this Decision and Order, the full 

names and addresses of our current unit employees. 
WE WILL, during the time this notice is posted, con-
vene our unit employees during working time and permit 

a Board agent, in the presence of our responsible man-
agement official, to r
ead the notice to them. 
WALLACE INTERNATIONAL DE 
PUERTORICO, INC. AND INTERNATIONAL 
SILVER DE 
PUERTO 
RICO, INC.  Antonio F. Santos, Esq. and Virginia Milan-Giol, Esq., 
for the General Counsel. Pedro J. Pumarada, Esq. 
and Yldefonso Lopez Morales, Esq., 
of San Juan, Puerto Rico, for the Respondent
. Nicolas Delgado Figueroa, Esq., 
of Puerto Nuevo, Puerto Rico, 
for the Charging Party. 
DECISION STATEMENT OF THE 
CASE RICHARD H. B
EDDOW 
JR., Administrative Law Judge. This 
matter was heard in Mayaguez, Puerto Rico, on December 12-
15, 1994, and in Sabana Grande, 
Puerto Rico, on February 22 
through March 3, 1995.  Subsequent to a requested extension in 
the filing date, briefs
1 were filed by the parties.The proceedings 
are based on an initial charge filed October 21, 1994,
2 and a  1 The Respondent™s motion to exceed the permissible number of 
pages is granted. 
2 All following dates will be in 1994 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32series of subsequently 
filed additional charges,
3 by Congreso de 
Uniones Industriales de Puerto Rico.  The Regional Director™s 
consolidated complaint dated December 12, and the cases con-
solidated by my order allege 
that Respondent Wallace Interna-tional of Puerto Rico, Inc., and International Silver of Puerto 
Rico, Inc., engaged in conduct vi
olative of Section 8(a)(1) and 
(3) of the National Labor Relations Act because it threatened its 
employees with plant closure and the transfer of its operations 
if the Union won a Board-schedu
led election; promised to rem-
edy an employee™s work claim if he voted against the Union; 
threatened its employees with unspecified reprisals if they se-
lected the Union; promised an employee improved terms and 
conditions if he ceased to engage in activities on behalf of the 
Union; distributed a leaflet implying that a fire a the plant was 
caused by the Union; and interfered with, restrained, and co-
erced its employees in the exercise of their Section 7 rights to 
organize by: showing a movie depicting and linking the Union 
with violence, fire, and or deat
h, in the same movie impliedly 
threatening to close its plant if the Union won a Board-

scheduled election; in the same movie threatening it employees 
with loss of benefits if the Union won the election; and, during 
the same day telling its employees that if the Union came in to 
the plant it would bring fire, harm, strikes, and violence.  Fi-
nally, the complaint alleged th
at Respondent™s conduct was so 
serious and substantial in character that a bargaining order is 
necessary.  The pleadings in the consolidated matters, in Cases 
24ŒCAŒ7062 and 24ŒCAŒ7083 alleges that Respondent also 
violated Section 8(a)(1) and (3) of the Act when it issued disci-
plinary warnings to Jose Luis Ayala, Eddie Hernandez and 
Armando Ayala and imposed more
 onerous terms and condi-
tions of employment to Jose Luis Ayala by transferring him to 
the finishing department, because of their union activities. 
On a review of the entire record in this case and from my ob-
servation of the witnesses, and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT
 I. JURISDICTION
 Respondent Wallace Internationa
l of Puerto Rico, Inc. and 
Respondent International Silver of Puerto Rico, Inc., are affili-
ated business enterprises that hol
d themselves out to the public 
as a single-integrated business enterprise and the Board, in 
Wallace International of Puerto Rico
, 314 NLRB 1244 (1994), 
recently found that they constitute a single employer within the 

meaning of the Act.  At all times material, the Respondent has 
been engaged in the manufacturing of flatware (silver) in its 
facility located at San German, Puerto Rico.  In the course and 
conduct of these operations and during the 12-month period 

immediately preceeding the issuance of the complaint, the Re-
spondent purchased and received goods and products valued in 
excess of $50,000 directly from 
suppliers located outside the 
Commonwealth of Puerto Rico.  It admits that at all times ma-
terial it has been an employer engaged in commerce in a busi-
ness affecting commerce within the meaning of Section 2(2), 
(6), and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
                                                          
 3 Cases 24ŒCAŒ07062 and 24ŒCAŒ07083 were consolidated with 
the others by my Order dated February 3, 1995. 
II. ALLEGED UNFAIR LABOR PRACTICES
 The Respondent™s flatware faci
lity employs approximately 
125 production and maintenance employees and its operations 
are controlled by Merle Randolph, the vice president and chief 
financial officer of Silvertech Corporation, a company which 
has been the owner of Respondent Wallace International since 
1986.  Silvertech operates relate
d facilities in New England and 
several of the San German empl
oyees have worked at those 
plants.  In late August 1994, it acquired another company with 
operations in Costa Rica.  Ra
ndolph usually visits the San 
German plant once a month, and, Jose Arroyo is the general 

manager in charge of the day-to-day operations in Puerto Rico.  
Rene Lugo is the production ma
nager and Francisco Lugo is 
the supervisor of the finishing department.  Magali Cruz Vargas 
was hired on August 5, 1992, and occupied the position of hu-
man resources director and health and occupational Safety 
Manager during the first union cam
paign.  She testified, how-ever, that she  was relieved as human resources director in June 

or July 1993, and since the date has held only the position of 
health and occupational safety manager. 
On December 21, 1992, the Union filed a representation peti-
tion in Case 24ŒRCŒ7529 to represent Respondent™s production 
and maintenance employees.  The Union lost the election, 
which was held on February 24, 
1993, but filed objections.  The 
objections were consolidated with a complaint issued in Case 
24ŒCAŒ6664 and on March 31, 1994, an administrative law 
judge issued a decision finding 
that Respondent violated Sec-
tion 8(a)(1) of the Act and recommending that the election be 
set aside.  On May 11, the Board granted the Union™s request to 
withdraw the objections and sever the case in order to file the 
petition in Case 24ŒRCŒ7640 and on September 22, the Board 
issued a Decision and Order rea
ffirming the administrative law 
judge™s rulings, findings, and conclusions and adopting the 
recommended order, as modified.  See Wallace International, supra. In mid-April, Union Presiden
t Jose Alberto Figueroa met 
with several of Respondent™s em
ployees and it was agreed that 
rather than waiting for the Board™s decision and the delay of a 
possible appeal process they would collect new authorization 
cards and file a new election pet
ition.  That same evening cards 
were distributed among those present who signed them and 
returned them to the three employees in charge of the collec-
tion; Eddie Hernandez, Jose Lu
is Ayala, and Armando Ayala.  
At the end of the meeting, th
ese three employees also took 
home blank cards to distribute
 among other employees.  By 
May 5, the Union had collected 71 cards and it filed the petition 
in Case 24ŒRCŒ7640.  An electi
on was held on June 22, which 
resulted in 49 votes for the Union, 68 votes against, and 6 chal-lenged ballots out of 123 votes total votes cast. 
During the weeks immediately prior to the elections a series 
of events are alleged to have occurred which are the basis for 
the various allegations set for in the complaint and listed above 
in general terms.  On Sunday June 19 a fire occurred at the 
plant and on June 21 and 22, prior to the election, Cruz distrib-
uted a leaflet signed by Plant Manager Arroyo which high-
lighted an accusation that the fire was caused by a ﬁcriminal 
handﬂ and referred to the coincidental visit of the Union to the 
community, and to bomb threats and death threats during the 
prior election.  Employees were 
shown a video by Cruz at the 
instructions of Manager Arroyo
 and Attorney Lopez.  Ap-
proximately five sepa
rate showings were given during working 
hours to groups of about 25 employees each with most of them 
 WALLACE INTERNATIONAL DE PUERTO RICO 33seeing it on June 20 and those no
t available on that day viewing 
it on June 21. 
A few months after the electio
n disciplinary actions were 
taken against three of the union activists for their conduct on 
the job.  The circumstances concerning these matters and the 
facts pertaining to the Respondent™s preelection conduct and 
the Union™s election objection™s will be set forth in more detail 
as my factual findings in the 
following discussion of the spe-cific allegations. III. DISCUSSION The principal issues in this case arose during the so-called 
critical period just prior to the 
election held on June 22, which 
resulted in the Union™s apparent
ly unexpected loss of majority 
support, after the Respondent 
had aggressively opposed the 
Union™s organizational efforts. 
A.  Alleged Viola
tions of Section 
8(a)(1) Threat to transfer operations 
Arturo Torres was a machine operator between April 1993 
and October 1994, when he vol
untary resigned.  He testified 
that Corporate Vice President Randolph gave a speech 2 or 3 
weeks prior to the election in which he told the employees 
about the Company™s progress in expanding the cafeteria, and 
providing privileged like coffee breaks and a pool table, but 
that some employees were unhappy with the Company and that 
an election was going to take pl
ace.  Torres asserts that 
Randolph told them that if the Union succeeded in winning the 

election there were other plac
es like Santa Domingo, Costa Rica, and Mexico where people were dying of hunger and that 
the employees were just fine as they were.  Torres admitted that 
Randolph did not say directly that Respondent was going to 
move its business to any of the 
above places if the Union won the election, and he acknowledge
d the fact that Randolph men-
tioned that the Company was inve
sting millions of dollars in 
additional equipment for the plant.  However, the General 

Counsel contends that the underl
ying message implied that if 
the Union won the Respondent could always move to Santa 

Domingo, Costa Rica, or Mexico, where wages are lower. 
Randolph testified that the only 
time he was in Puerto Rico 
during June was the week of the election from June 20Œ22, that 
he had several meetings with
 employees during that week 
where he told them about the 
work that was being done around 
the plant to make the place better and improve that facility and 
agreed that he spoke to all the employees about some of the 
things described by Torres. 
Randolph testified that he spec
ifically remembered giving 
only one speech to the employees,
 and said that he never men-
tioned Santo Domingo, Costa Rica, or any other foreign coun-
try.  This lack of any referen
ce to other foreign countries was 
confirmed by several other witne
sses who were present at that 
speech and all other witnesses who testified about Randolph™s 
speech placed it on the day before the election.  No other wit-
ness corroborated Torres™ recollection even though others were 
at the meeting.  In view of his apparent confusion over when 

the speech was given, I find that his recollection of what spe-
cifically might have been said is not trustworthy and is too 
unreliable to be credited over the 
testimony of other witnesses.  
Torres™ testimony lack any subs
tance that could tend to prove 
that Randolph made remarks that 
implicitly threatened that the 
Company would relocate its plant if the Union won the elec-
tion.  No evidence was presented regarding a similar allegation 
in the complaint involving a threat to move to Boston by Man-

ager Arroyo. 
Efigenio Mejias, Pablo Perez,
 Hector Figuerao, and Angel 
Vasquez are all employees of the finishing department and 
work under the supervision of Fr
ancisco Lugo.   Mejias testi-
fied that the day before the elec
tion and on the day of the elec-
tion, Lugo picked up the silver to put it in the vault and said 
that he was picking up the silver because if the Union won the 
election the silver would go to Boston and the plant would 
close.  Lugo™s comments were heard by several employees and 
it was the object of discussion. 
Perez testified that the day before the election and on the day 
of the election, he heard Lugo, when he was picking up the 
silver to put it in the vault, say that this was getting harder eve-
ryday, ﬁIf the Union wins, tomorrow this sterling will be in 
Boston.ﬂ  Perez understood this meant that Respondent would 
close the plant. 
Figueras testified that the day before the election, Lugo was 
picked up the silver, and stated that if the Union won, the silver 
would go to Boston.  The following morning, when Lugo was 
taking silver out of the vault,
 Figueras asked Lugo why he was 
not taking all of the silver out and Lugo answered that it was 
because if the Union won, the silver would be taken to Boston.  
Figueras understood that if the s
ilver went to Boston, they 
would be without a job.  Vasqu
ez testified that a day or two 
before the election, Lugo, while picking up the silver said that 
if the Union won the election the Company would take it to 
Boston and place a lock on the door. 
Lugo was asked only a direct 
leading question by Respon-
dent™s counsel as to if he has said anything about if the Union 
won the election the Company would take the silver to Boston 
and he answered ﬁno,ﬂ and when 
questioned further he testified 
that he had said nothing similar.  
He did not explain, in context, 
any comments he may have made during these occasions.  
Lugo explained, however, that after the fire he had been in-
structed to pick up the silver after the employees left and put it 

in the vault for security reasons. 
 Arroyo testified that he or-
dered this because of the presence
 of outside persons investigat-
ing the fire of June 19.  Lugo also explained that there is a lot 
of noise around the area, the empl
oyees wear earplugs and that 
the several employees could not 
all have been heard any state-
ments because of the noise.  Lugo admitted, however, that at 
the time he collected the silver the employees had already fin-
ished their work and were clea
ning their tables.  Lugo then 
alleged that at the time he picked up the silver the employees 
had already left, but admitted that there were some employees 
still around. Here, I find the testimony of 
the several employees to be 
more reliable and trustworthy than that of supervisor Lugo.  
Lugo™s bare denial that he made 
the statement attributed to him is unpersuasive and his explanations were inconsistent, con-
stantly changing and pretextual. 
 This conclusion is supported 
by the showing that although he 
initially answered the General 
Counsel™s questions with a denial that he was involved in con-
vincing employees to vote against the Union or that he received 
instructions to try to convince certain employees, he thereafter 
admitted that he had received both written and verbal instruc-
tions from Arroyo and Respondent™s counsel, Lopez, to talk to 
those persons that were undecided 
on against the Union.  In this 
regard the instructions were: ﬁyou must concentrate on the em-
ployees that are against the Union, and those that might have a 
doubt, since the employees that openly favor the Union are very 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34difficult to convince, and are th
e ones that most probably will 
file against you some violations against the law when you try to 
convince them.ﬂ  Lugo admitted that those who were most 
openly in favor of the Union were
 Eddie Hernandez, Jose Luis 
Ayala, and Armando Ayala, and 
that Figueras had worn both 
ﬁyesﬂ and ﬁnoﬂ stickers.
4  And Although Mejias, Perez, and 
Vasquez had worn ﬁyesﬂ stickers (in favor of the Union), there 

is no indication that Lugo™s rema
rk was addressed solely to 
these employees.  These employees merely overheard what was 
said apparently generally within
 the earshot of several employ-
ees and I infer that the remark was made in the presence of an 

employee that Lugo could have be
lieved ﬁmight have a doubtﬂ 
in accordance with his instructions. 
Accordingly, I do not credit Lugo™s denial and I find that the 
credible testimony of the Gene
ral Counsel™s witnesses persua-
sively shows that Supervisor Lugo  said the silver would go to 
Boston if the Union won the election.  This statement was made 
under unique conditions, as the silver was not handled the way 
it usually was but was being picked up because of changes in 
security as a result of the recent fire, however, this reason was 
not explained to the employees. 
 The threat to move otherwise was not shown to be a personal opinion or of an objective pre-
diction of a probable consequence beyond the Respondent™s 
control.  The expression of the threat to move in connection 
with the unusual collection of the silver just a day before the 
election would tend to make th
e Respondent™s conduct highly 
coercive in nature and I find that it is objectionable and unlaw-
ful conduct that violates the 
employee™s Section 7 Rights and 
Section 8(a)(1) of the Act, as alleged. 
Promise to remedy an employee™s work claim 
Arturo Torres testified that after the July 21 meeting ad-
dressed by Randolph, he requested to speak to Arroyo.  Torres 
told Arroyo that he was unhappy with the Company because he 
had suffered an accident (and painful back injury), in March, 
had reported to the State Insurance Fund, and had yet to receive 
anything.  Torres asserts that Arroyo told him that he under-
stood how he felt and that he woul
d take care of the matter, but 
that he needed to count on Torres™ vote because if the Union 
won then we were going to be all screwed up.  Arroyo con-
cluded by saying that Torres could count on him if Arroyo 
could count on Torres.  Arroyo, denied telling Torres the above, 
and asserts that Torres approached
 him not in June, but in July, 
about the claim and that he told Torres he could not help him.  
As noted above, Torres was confused about when Randolph 
had been at the plant, and, accordingly, it is not readily appar-
ent that his testimony is accura
te regarding when he spoke to 
Arroyo about the accident compensation; however, there would 
have been no point to the assert
ed promise if the election al-
ready had taken place.  Therefore, if it occurred, it must have 
been on June 21.  Arroyo testif
ied that he ordered Cruz to pre-
pare a report relative to the alleged accident involving Torres.  

That report was dated in April and sent to the State Insurance 
Fund.  Arroyo specifically rememb
ers that the investigator for 
the State Insurance Fund took an oral statement from him in July and that had already occurred when Torres made an in-
quiry about his claim.  Subseque
ntly, by decision dated October 
4, the claim was denied by the Fund.  The denial of the claim 
would tend to indicate that no 
favorable action was taken (to 
accept company responsibility fo
r the injury) and, under the 
                                                          
 4 G.C. Exh. 97 is a picture of Figueras with Safety Director Cruz in 
which he is in Rene Lugo™s office wearing a ﬁVote Noﬂ sticker. 
circumstances, it lends no credibility to Torres™ claim that Ar-
royo promised to help.  Otherwise, there are clear ambiguities 
in Torres™ recollection of when the alleged statement was made 
and I cannot conclude with any degree of confidence that his 
testimony is reliable.  The circumstances tend to indicate that 
Arroyo™s testimony is plausi
ble and inasmuch as I cannot clearly find Torres™ testimony to 
be more credible or trustwor-
thy I must resolve the ambiguity in favor of Arroyo and find 
that the General Counsel has failed to support this allegation 
with sufficient and persuasive evidence that would show a vio-lation of the Act, as alleged.  Accordingly, I find that the allega-
tion in paragraph 8(a) of the complaint should be dismissed. 
Threat of unspecified reprisals 
Torres was involved in an alleged incident that is related to 
that discussed immediately above.  He testified that at 8:30 a.m. 

the day before the election, he was summoned to meet with 
Cruz in Rene Lugo™s office.  Cruz asked Torres how he was 
doing and he replied that he was hanging in there and that he 
was working in spite of the pain he had.  Torres alleges that she 
said she understood the problem regarding the claim before the 
State Insurance Fund.  Cruz allegedly then said that an election 
was going to take place, they ne
eded to count on his vote, and 
that should he vote for the company they would in turn resolve 
his problem at the Fund.  Cruz th
en asked Torres if he had been 
there for the prior election, he answered that he had not, and 

Cruz then said that what happened last time had been pretty 
messy and that she did not want th
at to happen again.  Finally, 
Cruz purportedly told Torres that the Union liked to cause 
damage, fire, strikes, and violence. 
Cruz denied making these statements but agrees that she did 
have a conversation with Torres re
garding the issue of the State 
Insurance Fund, but several weeks after the election and not the 

day before the election.  Cruz further testified that Torres re-
quested her to change her report to the State Insurance Fund 
and that she told him it was im
possible because she had inves-
tigated and collected information from different persons, that 
the investigation was well done, a
nd that it was up to the Fund 
to decide his case.  She also 
noted that she was showing the 
video to employee™s since she a
rrived at the plant and didn™t 
meet with any employees indivi
dually to talk about regular 
work problems. Again, the circumstances and sequence of events described 
by Torres tend to lack continuity and plausibility and I am not 
persuaded that Torres accurately places his discussion about the 
insurance fund with Cruz on the day prior to the election.  Oth-
erwise, I find that Torres™ testimony lacks sufficient probability 
and reliability to persuade me that
 his version of events is more 
credible than that of the explanation given by Cruz.  Under 
these circumstances, I cannot find
 that the General Counsel has 
carried his burden of proof and accordingly, I find that the alle-

gation in paragraph 8(e) of the complaint also should be dis-
missed. 
Promise to improve conditions of employment. 
Efigenio Mejias testified that on the day of the election he 
went to the bathroom to wash his hands and he found there was 
no water.  At that moment, Randolph walked in.  Mejias 
showed Randolph his hands and told him ﬁlook Randolph the way they have us.  We don™t have water to wash our hands.ﬂ 
Mejias testified that Randolph re
plied, ﬁIf you remove the yes 
sticker you have on your shirt and you place this one on (a no 
sticker), I will get water for you.ﬂ Meijas left with his hands 
 WALLACE INTERNATIONAL DE PUERTO RICO 35dirty and went to an area where 
he washed his hands with the water they have to wash the 
silver.  Moments later Randolph 
came by and asked Mejias if he had been able to wash his 
hands. The Respondent introduced a ce
rtification from the Aque-
duct and Sewer Authority certifying that the only day it cut off 
water to the plant during the week of the election was on Fri-
day, June 24.  Manager Arroyo te
stified that the Friday after 
election was the only day that week that the plant™s water sup-
ply was affected.  There is no
 other corroborative testimony 
regarding the water in the bathroom on June 22 by any other 
employee nor is there any evidence that there was some local 
cause for the water to be affected at that specific location. 
Randolph, who knew Mejias well 
enough to call him by his 
nickname, denied that he was at the plant in June when the 
water was off and he denied having any such conversation with 
Mejias on the day of the election. 
As discussed in several of the other instances above, the fac-
tual setting for the alleged illegal remarks described by the 
General Counsel™s witness does not
 appear to be accurate or 
reliable and I find nothing that shows or persuades me that 
Mejias™ testimony is more plausible or more trustworthy than 
that of Vice President Randolph, 
whose testimony is at least 
equally if not more pe
rsuasive than that given by Mejias and, 
accordingly, I cannot find that the Respondent is shown to have 
violated paragraph 8(f) of the complaint, as alleged. 
B.  Supervisory Stat
us of Magali Cruz Cruz was involved in some of the allegations heard in the 
prior case during August 1993, and was an admitted supervisor 
at the time of the alleged conduct 
prior to the first election.  She 
started to work for Respondent on August 5, 1992, and at the 
time she was hired, she occupi
ed the position of human re-
sources director (or personnel director) and health and occupa-

tional safety manager, and also 
was chief of security.  She as-
serted she was relieved as human 
resources director in June or 
July 1993.  Cruz received a bach
elor™s degree in business ad-ministration specializing in industrial management in 1988.  
She held a position as general manager of a company employ-
ing 65 employees while completi
ng her degree and as a traffic 
and safety manager for anothe
r company until 1990, when she 
went with another company as operations manager and where 
she was also in charge of health and safety (supervising be-
tween 15 and 25 employees), be
fore moving to the Respondent. 
Cruz testified that she was 
personnel director only until 
March 1993 or the summer of 1993.  Cruz receives a salary that 
was increased after the first 6 months and which was not de-
creased after she relinquished the title of personnel or human 
resources director.  Up until the time of the hearing no one held 
that title and, for the time being, General Manager Arroyo was 
said to perform the functions 
Here, I find that an example of how functions were handled 
would be apparent from the communication to the Insurance 
Fund (in the Torres matter, discussed above) where the investi-
gation and letter were taken care
 of by Cruz and signed by Ar-
royo. 
Section 2(11) of the Act defines a supervisor as: 
 any individual having authority, in the interest of the em-
ployer, to hire, transfer, suspend, layoff, recall, promote, dis-
charge assign, reward, or discip
line other employees, or re-
sponsible to direct them, or to adjust their grievances, or effec-
tively to recommend such action, if in connection with the 
foregoing the exercise of such authority is not of a merely 

routine or clerical nature, but requires the use of independent 
judgment. 
 It is not necessary that an 
individual possess all the indicia 
identified in Section 2(11) of the Act to be considered a super-
visor.  Here, Cruz admittedly 
held a managerial position as 
health and safety manager, however, she answered, ﬁNo, I don™t 
have that authority,ﬂ to a series of leading questions by Re-
spondent™s counsel which asked if she had the specific authori-
ties listed in Section 2(11).  He
re, the mere fact that Cruz no 
longer held the title of personnel 
director is not controlling, 

especially since many of the em
ployees had dealings with her 
when she had that title and still equate her role in the Company 
with that position.  Otherwise, the General Counsel has shown 
that on May 5, 1994, Cruz partic
ipated in a disciplinary meet-
ing that was held against several employees.  She was an active 
participant in the meeting and was not just a spectator and she 
prepared the report (at Arroyo™s direction), and a copy of it was 
placed in the employees™ pers
onnel file.  Also, on October 23, 
1993, Cruz participated in anot
her disciplinary meeting against 
an employee and prepared a report of the disciplinary meeting 
for the employee personnel file
.  Documentary evidence also 
reflects that since the summer of 1993, Cruz has issued various 
memoranda to employees inform
ing them about disciplinary 
procedures and the rules of the company and advising employ-

ees that violations to said ru
les entail disciplinary measures.  
She also gives training orientation and copies of the safety and 
personnel manual to new employees. 
The mere fact that the plant manager has been placed in a 
position to sign off on her actions is not controlling.  No one 
has really replaced her as pers
onnel manager and her functions 
as health and safety manager clearly are not merely clerical and 
they allow her to make independ
ent judgments in directing at 
least the health and safety matt
er affecting employees.  Under 
these circumstances, I find that the overall record shows that 
Cruz exercised functions as a 
statutory supervisor under Sec-
tion 2 (11) of the Act, and, accordingly, her conduct in relation 
to Respondent™s employees properly is attributable to the Re-
spondent. In the alternative, it is concluded that these factors also show 
that the Respondent has placed Cruz in a position such that 
employees could reasonably believe that she speaks for man-
agement because it uses her to 
relay information to employees 
and to inform employees of its
 rules and regulations; directs employees to address their complaints or problems to her and 
uses her to inform employees 
of personnel decisions, Cruz™s 
statements, and actions also are consistent with those of the 

employer, and accordingly, her conduct is that of an agent and, 
as an agent, her conduct is attributable to the Respondent. 
C.  Warnings and Transfer of Employees 
Eddie Hernandez was the main union leader and authoriza-
tion card solicitor and he collected cards from other card collec-
tors.  He distributed  union leaflets (in view of Production 
Manager Lugo) and spoke to empl
oyees regarding the Union.  
Health and Safety Manager Cruz
 acknowledged that Hernandez 
as well as Jose Luis Ayala and Armando Ayala (both card col-

lectors), were also identified with the Union from the first elec-
tion campaign and she acknowledged that she had seen them 
with Union President Figueroa at the ﬁAqui Me Quedoﬂ bar and 
was in a position to see them with the General Counsel or one 
of the Board™s agents. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36In a proceeding involving discharge, disciplinary warnings, 
or changing conditions of employment, applicable law requires 
that the General Counsel meet 
an initial burden of presenting 
sufficient evidence to support an 
inference that the employee™s 
union or other protected concerte
d activities were a motivating 
factor in the employer™s decisi
on to alter their conditions of 
employment or to terminate them.  Here, the records shows that 
the Respondent was well aware of union activity, that it also 
engaged in certain unfair labor practices, and that it identified 
these three employees as union activists. 
Under these circumstances, I fi
nd that the General Counsel 
has met his initial burden by pr
esenting a prima 
facie showing, sufficient to support an infere
nce that the employees™ union 
activities were a motivating fact
or in Respondent™s subsequent 
decision to give them warnings or to alter their conditions of 
employment.  Accordingly, the testimony will be discussed and 
the record evaluated in keeping with the criteria set forth in 
Wright Line, 251 NLRB 1083 (1980), see 
Transportation Man-agement Corp., 462 U.S. 393 (1983), to consider Respondent™s 
defense and whether the Genera
l Counsel has carried his over-
all burden. 
On October 26, 1994, Hernandez was given a written warn-
ing because he failed to follow the specific instructions given to 
him by his supervisor, Manuel Cruz. 
Hernandez admitted that he questioned Cruz™s orders be-
cause he wanted to know why he had to do the job the way 
Cruz instructed him.  Although he
 claims that Cruz never told 
him the way he wanted the work to be done, he admitted that 
when Production Manager Rene Lugo questioned him he ex-
plained the manner in which he had been taught to do the work.  
Manager Lugo testified that he 
was approached by supervisor 
Manuel Cruz who informed him he had a problem with Her-
nandez and that Hernandez refused to do a job the way Cruz 
asked him to do it, claiming it wa
s not part of his job.  Lugo 
further testified that when he went to talk to Hernandez, Her-
nandez told him that he was not going to do work because ﬁhe 
would not do it the way that 
Mr. Manuel Cruz was asking him 
to do it.ﬂ Lugo instructed Hernandez that it was an order that 
the supervisor was giving him and that he had to follow it. 
Lugo left Hernandez to give him a chance to ﬁthink it overﬂ 
and when he later returned he saw Hernandez was performing 
the work slowly and ﬁwas not doing it gladly.ﬂ  There was a 
great deal of testimony concer
ning the particular pattern of 
silverware involved and past an
d current practices of the Com-
pany on who and how many persons would work on polishing a 
particular piece (Hernandez had previously polished the front 
and back only and another empl
oyee had polished the top area 
where a particular design was located, on other different design 

patterns he would polish the co
mplete design area), however, I 
find it to be basically irrelevant
.  Here, I credit™s Cruz™s testi-
mony that he instructed Hernan
dez to polish the full piece and 
that Hernandez essentially ignored
 him.  After investigating the 
specific incident, Lugo informed
 General Manager Arroyo and 
it was mutually agreed that a warning should be given. 
As pointed out by the Court in 
Transportation Management 
Corp., supra:  [a]n employer cannot simply present a legitimate reason for 

its action but must persuade by a preponderance of the evi-
dence that the same action would have taken place even in the 
absence of the protected concerted activity conduct. 
 Here, I am persuaded that th
e Respondent has met its burden 
and I conclude that Hernandez 
would have received a warning 
regardless of his union activity. 
Supervisor Cruz appeared to be a credible witness and I be-
lieve he accurately recalled that he specifically ordered Her-
nandez to polish a certain pattern completely but that Hernan-
dez refused to do the work as Cruz was requesting him to do it 
because he claimed that ﬁthat was not the way it was done.ﬂ  
Cruz explained to him: ﬁthat 
I wanted him to do it that way because it was the easiest way for the job to go further down,ﬂ 

but Hernandez said that was not his job and Hernandez thereaf-
ter returned the box of unfinished 
silver to the table from which 
assignments are made and appare
ntly started to work on some-
thing else.  At that point Cruz brought the matter to the atten-
tion of the production manager.
  Supervisor Cruz was not 
shown to have any union animosit
y and his reaction to the in-
subordinate conduct by Hernandez appears to have been moti-
vated only by a legitimate reason.  Management otherwise is 
not shown to have taken any ot
her actions against Hernandez that would tend to show some patt
ern or plan to retaliate against 
him and I find that management™s support of a line supervisor 
by issuing a warning in an appare
ntly clear case of insubordina-
tion was within its powers of 
managerial discretion and does 
not rise to the level of an unfair labor practice under these cir-
cumstances.  Accordingly, I find
 that the General Counsel has 
not shown that the Respondent vi
olated the Act as alleged and 
this portion of the complaint will be dismissed. 
On November 2, 1994, a written warning was issued by 
Manager Arroyo to Armando Ayala 
in relation to his pattern of 
improper conduct which directed him to desist from continuing 
with his ﬁconstant remarks and 
actionsﬂ which ﬁ. . . create a 
negative work environment that prevents your co-workers from 
carrying out their tasks satisfactorily.ﬂ  The warning was issued 
after an investigation was made by Arroyo after a complaint 
was made by a coworker, Ramon Zaragoya. 
Ayala admits that near the end of October he had stopped 
and looked inside the drawer at Zaragoya™s work table but as-

serts that he did not open it and that he continued back to oper-
ate a machine.  Zaragoya testified that he has a drawer with 
personal materials and that when he returned from checking 
something he surprised Ayala looking in the drawer.  When he 
confronted him, Ayala retorted ﬁlook go back to work and stop 
loafingﬂ and made a gesture with his fist.  This occurrence was 
the cumulation of a series of humiliating and disrespectful ac-
tions by Ayala towards Zaragoya
.  Zaragoya was upset and felt 
he couldn™t tolerate this conduc
t and went with Ayala to Ar-
royo™s office where he complained about the harassment and 
said it was making him sick and that if it continued he would 
have to resign.  Ayala defended himself and Arroyo said he 
would investigate.  Arroyo rece
ived confirmation of Zaragoya™s 
complaint from three employees 
including Elmer Caraballo, an 
employee who was in the same room with Ayala and Zaragoya.  
For the last 3 years Caraballo had been the ﬁassistant to the 
supervisorﬂ for the area, and acted as the person in charge if 
Supervisor Roberto Oliveras wa
s gone.  Caraballo had observed 
abusive conduct by Ayala toward
s Zaragoya several times a 
day and Zaragoya has complained
 to him about being harassed 
and mistreated by Ayala.  Seve
ral months prior to the election 
Caraballo told Supervisor Oliv
eras about Ayala™s conduct but 
he didn™t know if anything further was said or done until after 
the complaint in October, when he was questioned by Arroyo 
and told him about the harassment he had observed. 
 WALLACE INTERNATIONAL DE PUERTO RICO 37Based on his investigation Arroyo decided that a warning 
was necessary so that Ayala would desist from that type of 
conduct and so that Zaragoya c
ould have a work environment free of harassment.  I credit Ar
royo™s testimony that he didn™t 
act on the problem earlier as he didn™t know about it.  Other-
wise the fact that Supervisor Oliveras was aware of a potential 
problem does not rise to the le
vel that would indicate a sudden 
discriminatory motivation beca
use action was taken after the 
affected employee made a personal complaint.  The investiga-
tion appears to have been fair
 and to support the conclusions 
and the ﬁadmonishmentﬂ se
nt to Ayala, namely: 
 Should you continue with this behavior pattern and engage in 

this type of wrong or similar faults to those hereby indicated, 
we will be forced to take more severe disciplinary measures, 
which can include permanent separation from your work. 
 However, we are sure that we can count on your help and so 

that you may continue working in our Enterprise and assist us 
to forge a better future for everyone. 
 This warning does not appear to be extreme or indicative of any 
retaliatory motivation and under these circumstances, I find that 

the Respondent has demonstrated
 a legitimate reason for its 
actions and it has persuaded me that this written admonishment 
was justified and would have been issued even in the absence 
of Ayala™s active support for the Union.  The record otherwise 
fails to show that the Respondent
 violated the Act in this re-
spect, as alleged, and accordingly, this portion of the complaint 
will be dismissed. 
Jose Luis Ayala, a machine operator, testified that on Sep-
tember 28 the air compressor that feeds the machines in his 
department (the acid room), brok
e down.  As a result, Supervi-sor Pedro Ramos ordered the four employees whose machines 
were linked to the compressor to 
perform other tasks.  Some of 
the employees were assigned to 
paint some machinery but Ay-
ala was assigned to pick up some heavy metal pieces that were 

in the floor.  Ayala, who previously had an operation on his 
knee, tried to perform the work but complained to Ramos that 
he could not do the work assigned to him because he still had 
knee problems, and asked to be a
ssigned to do some other task.  
Ramos went to speak to Arroyo
 and it took him approximately 
4 minutes to speak to Arroyo and return to Ayala.  In the mean-
time, Ayala had returned to his machine and turned it on.  Ra-
mos asked Ayala who had authorized him to turn it on.  Ayala 
told him that no one had authorized him but that he had gone 
back to his machine and noticed that there were 70 pounds of 
pressure and as a result, he had decided to turn it on.  Ayala 
further told Ramos that he thought there would be no problem 
in turning on the machine if it had pressure because on normal 
days, when the employees arrive to work, no one tells them 
when to turn the machine on.  Ramos told Ayala to turn off the 
machine (which he did), and 
Ramos took Ayala to Arroyo™s 
office, alleging that he had committed two violations: refusing 
to do the work assigned to him and working on the machine without authorization.  At the office, Arroyo told Ayala that he 
was not going to give him a warning for refusing to do the work 
due to Ayala™s knee condition.  However, Arroyo gave Ayala a 
warning for turning on the mach
ine without authorization.  
Ayala then spent the rest of th
e day cleaning casting (while one 
who had been on that work did the bending work Ayala 
couldn™t do because of his knee), and the machines otherwise 
were not restarted that day. 
Ramos testified that he considered that Ayala was risking 
safety by returning to the acid
 room and starting his machine 
and, under the circumstances, I 
agree that the Respondent had a 
legitimate reason to believe th
at Ayala was insubordinate and 
had placed himself and his machine at risk of damage.  The 
Respondent gave him a written warning that let him know that 
what he did was wrong and that he
 must modify his behavior, a 
reaction that I am persuaded woul
d have occurred regardless of 
Ayala™s union support (he testified for the Union in the prior 
hearing), and his card collecting 
activities several months ear-
lier. Accordingly, I find that the General Counsel has not 
shown that the Respondent violated the Act in this respect, as 
alleged, and this portion of the complaint will be dismissed. 
On October 17, Ayala was told to go to Arroyo™s office, 
where several supervisors (including Rene Lugo, Pedro Ramos, 

and Roberto Oliveras) were presen
t.  Arroyo asked Ayala if he 
wanted someone to be present and Ayala asked for employee 
Rafi Matos.  Arroyo then told Ayala that from that day on Ay-
ala was going to the finishing department because where he was at he was not producing.  Ayala argued that the kind of job 

he had to perform at the acid room related more to quality than 
to production, that he had not re
quested the change and that he 
felt good where he was.  Arroyo then told him that he was 

transferring him because a sandbuffer had resigned and he was 
experienced at the job.  Ayala ar
gued that he had more seniority 
than other persons in the acid room and asked why they were 

choosing him rather than someone else with less seniority.  
Arroyo then told him that he was being transferred because and 
Supervisor Ramos had had proble
ms and Arroyo had to assure 
each one a good working area. The conversation ended and 

Ayala was transferred to sandbuffing. 
Ayala also testified that since then Respondent had failed to 
give him a chair to sit down desp
ite his having asked for it.  He 
asserts that the lack of a chair to sit down caused him to loose 

about a month of work where he had to go to the State Insur-ance Fund to receive treatment.  Additionally, due to his leg 
condition, he has been suffering a lot of pain having to work all 
day standing up.  He admits that Respondent did prepare a 
ﬁstoolﬂ for him to rest his leg, 
however he asserts that the pro-
longed hours standing up are onerous. 
Arroyo testified that he ordered the transfer because it solved 
several problems, i.e., filling the need for an experienced sand-
buffer, avoiding further persona
lity conflicts between Arroyo 
and Supervisor Ramos in the acid room, and providing contin-ued employment for Ayala (who was hired by Arroyo).  Arroyo 
testified that the transfer did not affect Ayala because there was 
no change in his hourly rate, nor 
were his benefits or other con-
ditions of employment affected in any manner.  He also testi-

fied that: 
 [w]hen I ordered that Mr. Jose Luis Ayala be transferred to 
the Finishing Department he told me that if I was doing that 
so that he would resign he was not going to resign and that the 
doctor had told him he had to have his leg elevated. 
 I immediately went to the Finishing Department and I in-

spected the area where Mr. Jose Luis was going to work and I 
ordered that a bench be built so that he could place his leg.  
So, there is no way for Mr. Jose 
Luis Ayala to do the work in 
this manner.  He could not work this way, standing.  So I must 
have given Mr. Jose Luis Ayala his chair. 
 Although employee Pablo Perez 
and Efigenio Mejias testi-
fied that four employees, including Ayala, do not have chairs in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38the sandbuffing department other credible testimony indicated 
that chairs are available and that it may be a matter of choice if 
one ﬁhasﬂ or if one uses an available chair.  Otherwise, the 
record shows that Arroyo made a specific effort to accommo-
date Ayala with a bench and there is no indication that Ayala 
made further efforts or complaints to Arroyo or to communicate 
to the Respondent that there wa
s a continuing problem or that 
he needed a specific ﬁchairﬂ to
 somehow moderate his working 
conditions.  Under these circumstances, I again find that the 
Respondent has demonstrated a le
gitimate reason for its actions 
and it has persuaded me that this transfer would have been oc-curred  even in the absence of Ayala™s active support for the 
Union.  The record otherwise fa
ils to show that the Respondent 
imposed more onerous working cond
itions in retaliation for this 
employee™s union activities or that it violated the Act in this 
respect, as alleged, and accord
ingly, this portion of the com-
plaint will be dismissed. 
D.  Video, Memo, and Statements Linking the Union 
with Violence, Fire, Death, and Related Threats 
On June 20, Magali Cruz, as a supervisor and agent of the 
Respondent and at the instructions of Manager Arroyo and 
Yldefonso Lopez (Respondent™s 
co-counsel) showed a video during working hours to all employees in 5 different groups of 
approximately 25 to 30 employees each.  Most of the employ-
ees viewed it on June 20 and the remaining ones viewed it on 
June 21.  The unseen narrator of the video was Counsel Lopez. 
The Respondent contends that a 
review of the script of the 
video shows that the film is a documented historical account of 
past labor unrest in Puerto Rico.  It includes sequences of the 

Eastern Airlines™ union strike and of the fire which occurred at 
the Dupont Plaza Hotel, and a re
ference of the ﬁHipodromo El 
Comandenteﬂ racetrack fire which occurred while the Union 

(the Charging Party) was trying to
 organize the jockeys.  Also, 
the film narrates the history of 
the Union, including a review of 
activity of the Union in various companies, such as Bacardi, 
and it also brings up the case of the 
U.S. Secretary of Labor, 
Elizabeth Dole v. Antonio de Jesus and Arturo Figueroa
, for-mer president of the Charging Party, in which the Court prohib-
ited Figueroa from continuing to 
manage the Union.  It further 
argues that the video presents only historical facts that do not 
constitute a threat or even a misrepresentation and that unless a 
statement may clearly be understood as
 a threat of reprisal or is 
explicitly coupled with such thr
eats, it is protected concerted 

activity by Section 8(c) of
 the Act which provides: 
 (c) The expressing of any views argument, or opinion . . . 
shall not constitute any evidence of an unfair labor practice 
under any of the provisions of this subchapter, if such expres-
sion contains no threat of reprisal or force or promise of bene-
fits.  Here, in addition to the statements made in the video (see G. 
C. Exh. 3(a) the translated script of the video), we also have an 
accompanying visual communication (as reflected in the G.C. 
Exh. 2), and both must be considered in evaluating the impact 
of the total viewing and listeni
ng affect on the employee™s. 
Towards the end of the video Respondent, through the narra-
tor and other speakers, statements are made that tend to link the Union with violence, fire, and death.  Page 8 of the script reads: 
 (Narrator Lopez):  ﬁ. . .  Let™s see what happened thanks to the 

Union. 
(a voice):  There was a union there of those who called them-

selves was it Congreso de Uniones Universal?  And then there 
was a struggle between the Teamsters Union and them, one of 
them wanted to leave and the other one wanted to get inside.  
And when were so many problems that cars were overturned 
and all this (took place) at th
e entrance and they did not let 
people in.ﬂ. . . .  ﬁWhen I returned to Vega Baja it was when I 
heard the saying that everything was closed.ﬂ 
 At this point as the video began to depict scenes of various 
fires at a plant, at a stable
5 and the fire that occurred at the Du-
pont Plaza Hotel (in 1988), the verb
al message of the script was 
as follows:  [Narrator Lopez]:  The CUI (Congresso de Uniones Industria-
les) might possibly be selling itself now like a pacific Union.  
Like a quiet Union.  However, all of us know that the CUI 
President, Jose Alberto Figueroa Rios was accused of assault 
recently at the courts.  Why is 
it that this Union is hounded by 
violence?  At the Gayley plant burned materials were found 

many years ago.  And what about this, . . . . 
[A reporter]:  Do you have knowledge of an assem-

bly(referring to a union assembly) that was being held today 
at 2 in the afternoon?
6 [A voice]:  I had an idea, I knew that there was going to be an 
assembly but I do not know what they had agreed to. 
[Another voice]:  There was an explosion there, we stayed in-

side, I broke a glass there and jumped and fell down.  And 
there many many fellow workers inside there locked up and 
we do not know... 
[Narrator Lopez]:  The Dupont Plaza case is an ominous case 

in the history of Puerto Rico and that of the Unions.  How-
ever, some of you™ll remember the famous case several years 
ago on the 70™s where about 40 horses were set on flames at 
El Comandente Racetrack, at th
at same time, by coincidence 
Congreso de Uniones Industriales was trying to organize the 

horse riders.  Let™s hear what happened there. 
[A voice]:  Many people came in to find out other people 

some unions or union congresse
s something like that came 
and I remember that some horses died there whose were val-

ued a lot of money and also there was someone at the stable 
who was also going to burn and the horses came out burning 
in flames, they broke the fence, the guy who was sleeping left 
through the same place running after a horse who was burning 
in flames and he saved his life.  It seems that there was a hand 
from the outside and some bottles were thrown in there of 
those which set things on fire.  That was a barbaric act that no 
one can imagine of. 
 The General Counsel also points out that at various places 
both the script and the picture imply that joining the Union 
might cause the plant to close.  At the beginning of the video, 
while a closed plant is being 
shown, the following appears on 
the screen: 
 This is Timex Watch.  It no longer exist[s].ﬂ  At that point the 

narrator is saying:  ﬁHowever, when everything goes well 
when that combination is operat
ing to perfection, a third party 
                                                          
 5 The stipulated evidence shows that although the movie referred to 
the fire at the plant as the fire at Gailey Manufacturing and the fire at 
the stable as the fire at the racetrack, 
in fact none of the fires depicted in 
the movie occurred at Gailey or the racetrack. 
6 At this moment in the movie they are carrying a man in a stretcher 
out of the fire that occurred at the Dupont Plaza Hotel. 
 WALLACE INTERNATIONAL DE PUERTO RICO 39can come to interfere, a third party who comes after what it 
can gain.  That third party is a union. 
 Then, at page 3 of the translated script the narrator states: 
 However, you have to keep in
 mind that when negotiations 
start everything is negotiable; there is a risk of losing some or 
all of said benefits. 
How big is that risk?  Let us listen to some interviews 
dating back around ten years where people who involved 
in labor movements are going to
 offer us their experience 
in these matters. 
Voice #2 Employee: 
Then a strike arose there because of foolishness.   . . . 
then we start losing customers and on the way also lost my 
savings. Voice #3 Employee: 
That™s how things go, the plant was all right, it was do-
ing very well.  It was doing extremely well.  Then all of a 
sudden the Union came in, prom
ised us that the plant 
would not close, but it came in and was closed you know, 
I do not know why it closed down then but I know that it 
closed. 
 Page 4 of the translation refers to Eastern (Airlines) deciding to 
close its doors because of the strike of its pilots and on page 5 
Puerto Rico Glass is linked to former Union President Don 
Arturo Figueroa and it is stated that the company left ﬁprecisely 
due to the labor problems that occurred many years ago.ﬂ 
The video and the script also contain references to benefits 
and the complaint alleges that it the Respondent thereby implies 
a loss of such benefits. 
At the beginning of the movie, while speaking about the 
benefits the employees have, pr
inted captions on the screen show the following:  ﬁ[I]s the company giving me good bene-
fitsﬂ  Will I be able to keep these benefits I already have if the 
Union comes in?ﬂ  At this point the narrator says, ﬁHowever, 
you have to keep in mind that when negotiations start every-
thing is negotiable; there is a risk of losing some or all of said 
benefits.ﬂ  The narrator asks:  
ﬁHow big is that risk?ﬂ and a 
voice answers: ﬁThen all of a sudden the union came in and 

promised us that the plant woul
d not close, but it came in and 
was closed you know. I do not know why it closed down then 
but I know that it closed.  Then now I do not have a car, I have 
been unemployed for 7 months and I am unable to find work 
around there because things are bad.  I am working on odd jobs 
to be able to feed my family, you can guess.ﬂ  At the end of the 
movie the narrator reminds employ
ees of the benefits they en-
joy and states: 
You, who enjoy higher fringe bene
fits than the majority of the 
employees of the area and higher than those required by law, 
you who enjoy the annual salary increases even when the 
economy is downward, you who shoulder to shoulder have 
been successful in making us what we are, do not allow a 
stranger from Cantaño (the town where the Union has its of-
fices) come in to harm you. 
 As noted above, a fire occurred on the roof of the plant on 
June 19, the day before the majority of the employees were 
shown the video.  The ultimate conclusion of the Criminal In-
vestigation Corps was that the fire was the result of negligence 
on the part of some employees of a subcontractor that were 
sealing the plant™s roof.  However, on June 21 and June 22, 

Cruz distributed a memo from Arroyo to all the employees.  
The memo was accompanied by a copy of the report that was 
attached to the leaflet highlighted with a circle item that read 
ﬁcriminal handﬂ as the cause and deemed it intentional in the 
opinion of the ﬁFire Marshall.ﬂ 
The full text of the memo is as follows: 
 As all of you know, a fire of unknown origin, but ex-
tremely mysterious, 
burned the roof of Plant number 2 of 
our company last Sunday, Fathers™ Day.  The firemen and 
the police were immediately called and the matter is being 
investigated.  The Puerto Ri
co Firemen Service has sub-mitted a preliminary report in which they stated that the 
fire was due to a criminal hand. 
However without adjudicating responsibilities, our at-
tention is called to the fact that this type of incident again 
coincides with the visit of CUI to San Germãn.  this had 
never happened at Wallace. 
Like last year, when we received bomb threats and 
death threats during the election period; when there were 
acts of violence during the campaign of the CUI at 
McGraw (sic) and, when a co-worker™s car was vandal-
ized, this year our place of work burned in flames.  The 
place where we earn our daily bread for our families could 
have been reduced to ashes. 
However, we are not going to be intimidated.  We are 
going to protect you like we 
have always done.  We are 
going to watch over the safety of all of you and we are go-

ing to assure ourselves that
 nothing destroys what we 
have. ALWAYS COUNT ME! 
 The Respondent asserts that Arroyo™s use of the phrases ﬁof 
unknown originﬂ and ﬁwithout adjudicating responsibilitiesﬂ 
shows that the memo never makes an accusation directed at the 
Union or mentioning that the Un
ion was responsible.  It also 
asserts that on the afternoon of the day before the election, 
Arroyo made a public statement for a local television station in 
which he made clear that he could not accuse anyone relative to 
the fire that occurred at the company premises, and that the 
interview was broadcast on the 6 o™clock news in the Mayaguez 
area, which includes San German and nearby towns, where 
most company employees live. 
The police report of the incident dated June 29 notes that 
Miguel Colon, state fireman and fire investigator who was sent 
to investigate the fire, reported that an area with cards and seal-
ing tar was smoking and it was pr
esumed that it was negligence 
on the part of the company engaged in sealing the ceiling (or 
roof) in leaving containers of asphalt behind where the heat set 
them on fire. Alexander Riveria testified that
 he was acting sergeant and in 
charge of the fire department in San German at the time of the 
fire and that he prepared a report.  The report he prepared dated 
June 20, did not have the word
s ﬁcriminal handﬂ ﬁopinion fire 
Marshallﬂ and the area was not ci
rcled.  Miguel Colon, a fire 
inspector and fire Marshall, testified that he investigated the 
fire with Sergeant Rivera the da
y after the fire and that he or-
dered that the word ﬁapparent criminal handﬂ be crossed out, 
and that ﬁcriminal handﬂ be written but he did not circle it.  
Two days after the fire, Manage
r Arroyo personally asked Riv-
era for the report but Rivera declined because at that point it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40was not in accord with procedures to release it.  Colon testified 
that the Company™s lawyer or factory administrator asked him 
for a copy and that the department authorized him to give them 
a copy and that it was hand delivered (apparently from San 
Juan to San German), and the words criminal hand were not 
circled. Arroyo testified that he personally went with Colon to the 
roof of the building and spoke w
ith him at that time and that 
Respondent™s counsel, Lopez, was at the plant but did not go 
with them to the roof.  He said that he requested the report over 
the phone and he or someone went to the fireman where the 
report was left in an envelope on
 his desk.  He said he did not 
circle the words and did not know
 who did but agreed that he prepared the memo given to employees and that he showed it to 
the Company™s lawyer and attached the report ﬁbecause it was 
an official document from the fire
 Marshall.ﬂ  Arroyo also testi-
fied that on June 20 he asked none of the firemen or other in-
vestigators about the cause of the fire, that no one told him any 
cause, and that the first in
formation came at some unknown 
time on June 21 after he
 had called seeking the report and after 
he finally saw the document after learning that the fire Marshall 
had ﬁleft an envelope for me thereﬂ (at the local fire depart-
ment). Hector Figueras testified that 
on June 21 he asked Magali 
Cruz about money for safety shoe
s.  When Cruz told him to 
speak to Arroyo, Figueras told Cruz he already had and Arroyo 
told him he would see what he could do.  Figueras said he told 
Cruz that this was one of the reasons he was going to vote for 
the Union, because the Company wouldn™t solve the employ-
ees™ problems.  Cruz
 immediately said: 
 Did you see the video?  Did you see what Union give you?  
Did you see the fire at Dupont Plaza, at El Comandante, the 
fire at the factory?  And, that
 what the unions would be were 
strikes. [Sic.] 
 Cruz denied ever making this st
atement but admitted that she 
had a conversation with Figueras 
about the safety shoes about 2 
weeks prior to the election. 
Figueras testified that the event occurred at 2:10 p.m. at the 
afternoon break and therefore I find that Cruz™s testimony re-

garding her activities (she may have been busy showing the 
video in the morning when Torres claims he spoke with her 
and, as noted above, I did not credit Torres over Cruz on that 
matter), has the ring of an ﬁalibi
ﬂ and it does not persuasively 
support her claim that she was too busy or unavailable to have 

had the conversation on June 21.  Cruz also explains in detail 
why she wasn™t in her regular office, yet Figueras did not claim 
he was at her office.  She also testified that: 
 A. What I meant with this was that ever since I sepa-
rated from my ex-husband in 
February of 1994, and after-
wards, I got divorced, once this man found out, Figueras, 
he started to make amorous approaches and he invited me 
out, invited to have dinner, saying he wanted to get mar-
ried with me, that he liked me a lot.  And for me that is 
unacceptable conduct within the Company. 
So I tried to talk to him strictly what is necessary and 
related to work.  I avoid him unless it is related to safety 
topics.  Conversely, General Counsel™s 
Exhibit No. 97 is a picture showing Figueras and Cruz smili
ng and sitting in separate 
chairs, but closely together with Figueras wearing a ﬁNoﬂ 
sticker. 
Under these circumstances, I am
 persuaded that Cruz was 
not as aloof from Figueras as her testimony would indicate and 
I believe that she considered Figueras to be a person who had 
ﬁdoubtsﬂ about how to vote (and there is evidence that Arroyo 
and Counsel Lopez instructed 
supervisors to concentrate on 
employees that might have a doubt
) and I find it likely that she 
took the opportunity to respond to his remark to remind him of 
what had been communicated in the video he had seen recently.  
Accordingly, I credit Figueras™ testimony in this regard and I 
find that Cruz™s statement is evidence that the Respondent at-
tempted to make the employees believe that if the Union won 
the election it could result in fire
s and strikes and I further con-
clude that this is one added cu
mulative factor that should be 
evaluated along with Arroyo™s me
mo, the scenes in the video, the script of the video and the ac
tual occurrence of a fire just 
before these other events took place. 
Here, the Respondent attempts to
 minimizing the effect of its 
antiunion video and compares it w
ith the showing of a historic antiunion film ﬁAnd Women Must Weepﬂ where in 
Little Press of San Antonio, 211 NLRB 1014 (1974), the Board found that 
the showing of this movie was no
t a per se violation of Section 
8(a)(1). As described by the Court in 
Southwire Co. v. NLRB, 383 F.2d 239 (5th Cir. (1967)), the contents of ﬁAnd Women Must 
Weep,ﬂ included: 
 Among other baneful events, the film shows picket line vio-
lence, the minister being jeered, smashed windshields, slashed 
tires, and upturned automobiles, all caused by the majority 
members of the Union.  The minis
ter™s wife is threatened by 
an anonymous caller who announces that her home will be the 
next to be bombed.  The minister
 is shown with a rifle, sitting 
through the night, in an effort to protect his family.  The cli-
max of the fray is reached when the strikers fire into the trailer 
home of a dissenting union member and a bullet strikes his 
baby in the head.  The film closes with the end of the strike 
and with the announcement that the baby will live.  The clos-
ing words of the narrator are:  ﬁAll you have to do is ask your-
self, Could my town be next? And if you think that the answer 
of what happened to us couldn™t happen to you, remember 
that is what we thought in the beginning.  Must you wait to 
come face with tyranny as we did.ﬂ 
 The court upheld a conclusion that
 the showing of the film was 
protected by Section 8(c) of the Act, because the evidence was 
insufficient to establish that th
e use of the movie constituted a 
threat of reprisal or force. 
The General Counsel, on the other hand, submits that 
through the described acts Respondent depicted and linked the 

Union with violence, fire, strike
s, and threatened plant closure 
and threatened loss of benefits a
nd thus violated Section 8(a)(1) 
of the Act, citing principally 
Kawasaki Motors,
 257 NLRB 502, 
510Œ511 (1981), as well as Gissel Packing Co., 395 U.S. 575 
(1969); 299 Lincoln Street, Inc
., 292 NLRB 172, 173 (1988); 
and Coronet Foods
, 305 NLRB 79 (1991). 
Section 8(c) of the Act, allows campaign propaganda and 
strong antiunion statements. Ho
wever, there are limits and 
when the communication also contain such statements as 
threats of reprisal and the promise of benefits 
(Gissel
), closure of the business 
(299 Lincoln Street),
 linkage of the Union to 
bomb threats and closure 
(Kawasaki
), and in a slide presenta-
 WALLACE INTERNATIONAL DE PUERTO RICO 41tion threatened closure of a department 
(Coronet
), the line is 
drawn between permissible predic
tions of expressed beliefs or 
probable consequences predicated on the expression of objec-
tive fact and illegal communicati
ons that must lose their pro-tected status. 
Here, the Respondent has gone beyond puffing or mere ex-
aggeration in the various communi
cations to employees and it 
has effectively misrepresented the linkage between several 
factual scenes of fires, violence strikes, and plant closures with 
the Union specifically involved in the election.  The video and 
script also engage in the game of guilt by association with 
statements about profiltering by
 union officials, plant closures, 
violent strikes, and fires, and 
so forth, when the Union was 
headed by Don Arturo Figueroa, the father of Alberto Figueroa, 
the Union™s current president and when the Unions involved 
were generally not the same un
ion involved here.  Here, the 
video shows news clips of one fire, then a graphic view of a 

twitching body on a stretcher being carried away then the 
smoke of fire at the Dupont Plaza, then the race track along 
with violence at the race track that include commentary about 
fires and a statement ﬁby coincidenceﬂ the ﬁCongreso de Un-
iones Industrialesﬂ was trying to
 organize the horse riders at 
that time. 
Although the standards of allowable propaganda applied by 
the Board may be rather broad as indicated by the decisions 

involving the ﬁAnd Women Must Weepﬂ movie decisions, the 
video and script here are suffici
ently direct in the implied link-
age of a specific union to acts of violence and plant closure that 
it lacks even a moderate degree of objectivity.  Despite the 
Respondent™s disclaimer™s that it has carefully avoided making 
specific accusations, I find that the clear import of the pictures 
and the statements constitutes propaganda that includes unmis-
takable threats and unmistakabl
e misrepresentations that unob-jectively link the specific union
 involved in the forthcoming 
elections with fires, violence, strikes and plant closure. 
The effect of the showing of this particular video on June 20 
and 21, with the election held the next day on June 22, is 
heightened by the actual occurrence of a fire on the roof of the 
Respondent™s plant on Sunday, June 19 (a non-workday).  
Here, the Respondent was not content to let the employees 
make their own evaluations of the actual fire and the fires 
shown and alluded to in the vide
o.  Instead, it engaged in an 
inordinate effort to quickly establish a worse case scenario and 
it gave employees a memo that linked the plant fire with the 
Union™s organizing campaign and linked the Union with other 
acts of violence during campaigns.  Then it emphasized this by 
stating (with the qualification that it was a ﬁpreliminaryﬂ offi-
cial investigation) that the fire was due to a criminal hand and 
attached official document with that accusation highlighted. 
Plant Manager Arroyo™s testimony inconsistently disclaims 
that he had any interest in lear
ning the cause of the fire, yet he 
immediately put out an accusatory memo which in turn is obvi-

ously and intentionally linked to the Union campaign.  Here, 
the precipitous opinion that the fire was caused by a criminal 
hand is totally inconsistent with 
the final results of the investi-
gation and police report.  It would also appear to be insupport-
able even as preliminary speculation given the fact that a con-
tractor was working with and had left inflammable roofing 
asphalt in an accessible roof area.  Moreover, no actual reason 
was ever offered as to why the fire Marshall had any reason to 
believe a ﬁcriminal handﬂ had been the cause.  Fire Marshall 
Colon gave no  persuasive reason
 why it was contrary to policy 
to qualify the cause with the word ﬁapparentﬂ as initially writ-
ten by the local acting fire sergeant or to why he insisted on 
immediately writing this conclusi
on.  He also did not explain why this conclusion was inconsistent with the final police re-
port which states that he (Fire Marshall Colon), ﬁpresumed that 
it was negligenceﬂ due to the roofing contractor. 
The release of the initial report to Arroyo (within 2 days of 
the fire and just in time for him to use it for his memo), just a 
day before the election is also
 fraught with irregularity.  
Clearly, Arroyo or Respondent™s
 counsel made some special effort to override the local acting fire sergeant and to get the 
expedited release of a prelim
inary report from Fire Marshall 
Colon.  The net effect of these surrounding circumstances leads 
to the inference that the Responde
nt influenced the release, and 
possibly the preliminary finding of
 cause, just after the fire and 
immediately prior to the election in order to use an inflamma-
tory conclusion to disparage an
d imply blame on the Union.  
The Respondent™s rush to use negative propaganda, even if 

tempered with a self-serving subsequent disclaimer,
7 clearly 
supports a conclusion that it did not have an objective basis for 
linking the Union to the cause of the fire or other acts of vio-
lence and that it made these misr
epresentations in order to un-
dermine the support for the Union and to interfere with, re-
strain, and coerce employees in the exercise of their rights. 
I find that the several alle
gations involving Respondent™s 
showing of the video, the memo to employee™s about the fire 
and its supervisor/agents statemen
ts to an employee about see-
ing what was shown in the vide
o are interrelated.  The video 
does not stand alone and I find that the total effect of the visual 
and audio message misrepresent
s a linkage of the Charging 
Party Union with fires and viol
ence, and it conveys threats of 
plant closure and loss of  benefits if the Union wins the elec-
tion. This message was delivered just prior to the election and it 
was accompanied by a verbal reminder of the message by a 
supervisor to one employee and by a memo from the plant 
manager which in effect highlig
hted and emphasized the threat-
ening and unlawful aspect of th
e video and which was quickly 
conveyed to the employees in or
der to utilize the shock value 
related to the misrepresentation of an actual fire of accidental 

cause that had just occurred at the plant. 
Under these circumstances, I fi
nd that the General Counsel 
has shown that the contents of
 the video shown to employees 
on June 20 and 21, the verbal messa
ge by a supervisor/agent to 
an employee, and the plant mana
ger™s memo of June 21 to em-ployees each interfered with, restrained, and coerced employees 
in the exercise of their rights 
guaranteed them by Section 7 of 
the Act and I find that by thes
e actions Respondent has violated 
Section 8(a)(1) of the Act. 
E.  Objections, Majority Status, and Request 
for a Bargaining Order 
I find that the objections to the election should be sustained 
to the extent they are consistent with the finding of violative 

conduct set forth above and that 
they otherwise should be dis-
missed. 
                                                          
 7 Arroyo™s public disclaimer that he could not accuse anyone of 
causing the fire was on TV and was not communicated by the same 
medium, as the printed memo to which all employees implied the link-
age of the fire to the Union and at 
no time did the Respondent publicize 
the final report blaming contractor negligence. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42Where objectionable conduct and violations of the Act have 
occurred during the critical period prior to an election the 
NLRB has broad discretion to devi
se remedies, such as issu-
ance of a bargaining order.  The Supreme Court in 
NLRB v. 
Gissel Packing Co
., 395 U.S. 575 (1969), approved the reme-
dial use of bargaining orders in two types of cases involving 
employer misconduct.  The firs
t category of cases involve con-
duct found to be ﬁoutrageousﬂ a
nd ﬁpervasive.ﬂ  The second category involves ﬁless extraord
inary cases marked by less 
pervasive practices which nonethel
ess still impede the election 
process.ﬂ  In the latter cases, the General Counsel must prove 
that: (1) the union was at some point supported by a majority of 
the bargaining unit employees; and (2) the employer™s unfair 
labor practices undermined the 
union™s majority strength and 
ﬁthe possibility of erasing the effects of past practices and of 

ensuring a fair election (or a fair rerun) by the use of traditional 
remedies, though present, is slight.ﬂ 
Within these guidelines, I conclude that the record of viola-
tions in this case does not show outrageous or pervasive unfair 
labor practices, however, it does include ﬁclassicﬂ examples of 
practices; which tend to undermi
ne majority strength and im-
pede the election process.  
Here, Respondent™s unfair labor 
practices appear to be of a na
ture that would tend to have a 
critical impact on the election machinery and I find that they 
will sustain a bargaining order. 
The record shows that there were 125 eligible voters and 123 
cast ballots, 6 of which were chal
lenged.  Accordingly, if the 
Union had a card majority of 62 of 123 (valid votes and chal-
lenged ballots),
8 or alternatively 59 valid cards if the valid votes 
counted (117) could be considered the appropriate base figure.  
The General Counsel contend that the Union obtained 71 valid 
cards as of May 5.  The Genera
l Counsel presente
d a great deal 
of testimony regarding the conditions under which the cards 
were signed and their authenticity.  The Respondent conducted 
a meticulous and thorough cross-ex
amination of this testimony 
and elicited testimony from seve
ral that they had signed cards 
for the purpose of getting the card solicitors ﬁoff their backﬂ 
and that some employees were 
told their signature was sought 
in order to have new elections.
9  The Respondent argues that most of the employees also testified that they did not ﬁfeelﬂ 
threatened and that the Respondent™s preelection conduct did 
not affect the way they voted. 
The front of the authorization card is headed: 
 REPRESENTATION CARD 
 It provides for name, address, place of employment, 
etc., and then states: 
 I hereby accept by this means to become a member of Con-
greso de Uniones Industriales de Puerto Rico.  I hereby author-
ize said union to represent me in collective bargaining with 
regard to wages, hours and work conditions.  
 The card then provides for the signature and date.  The re-
verse side reads:                                                            
 8 Inasmuch as the challenged ballots
 were not determinative of the 
results, their status was not resolved. 
9 Although the Respondent persisted in this line of inquiry at the 
hearing, its brief contains no analysis or transcript citations which 
would tend to show that any particul
ar number of card signers were 
effected. 
REPRESENTATION CARD 
Application for membership to improve wages benefits and 
work conditions. 
 Congreso de Uniones Industriales de Puerto Rico 
 It also gives the address and 
phone numbers for the Union. 
The Union collected similar cards during 1992, and went to 
an election in February 1993. As noted, the Union lost the elec-
tion but filed Charges. On Marc
h 31, 1994, the administrative 
law judge issued his decision 
finding some unfair labor prac-
tices and ordered a second election.  As the Respondent™s ap-peal of the representation case
 would take at least several 
months, the Union consulted with employees and they decided 
they wanted a new election pr
omptly.  In approximately 3 
weeks, the Union collected 71 cards out of a possible 125 em-
ployees.  Eighteen identified employees signed the cards at the 
first meeting held on April 16 or
 17.  Eddie Hernandez obtained 
and observed the signing of 10 aut
horization cards and he testi-
fied that when he distributed the cards he told the employees 
that the cards were for a new election and for the Union to rep-
resent them.  Jose Luis Ayala obtained and observed the sign-
ing of 10 cards, Armando Ayala 7 cards, and Efigenio Mejias 
testified that he signed a card that was given to him by Hector 
Figueras and that he gave a 
card to sign to Eddie Nelson 
Morales, who signed it in his pr
esence.  Also, 22 other employ-
ees individually testified that they signed union cards.  Max 
Quinones and Angel David Belen 
Mojica also signed cards.  
Quinones was in the continental United States at the time of the 

hearing and did not testify.  Angel David Belen Mojica was 
subpoenaed to testify, however, he did not show up.  A com-
parison of the signatures on their cards with documents ob-
tained from their personnel files 
shows that their cards are au-
thentic. 
Here, although several employees said they were told the 
cards were for another election, 
none testified that they were 
told the cards would be used 
only or solely
 for obtaining an 
election.  Otherwise, the cards were in Spanish, all employees 
were literate and read the cards before signing and there is no 
indication that any of them were
 unable to understand the clear, 
unambiguous wording of the cards (which does not mention elections). As stated in 
DTR Industries, 311 NLRB 833 (1993), the 
Gis-sel
 rule holds: ﬁthat employees are bound by the clear language 
of what they sign unless there is a deliberate effort to induce 
them to ignore the card™s express language by telling them that 
the sole and exclusive purpose of the card is to get an election.ﬂ  
The Board held that when an employee is offered an unambi-
guous card and is told that it is 
for an election the card is valid. 
There is no showing that any of the cards were obtained by 
any misrepresentation or coercion and the fact that a few signed 
because of peer pressure or to get the solicitor ﬁoff their back,ﬂ 
does not invalidate the card, see 
DTR Industries, supra at 840, where it finds: 
 [W]here as here, the purpose of the card is set forth on its face 

in unambiguous language, the Board may not, in the absence 
of misrepresentation s, inquire 
into the subjective motives or 
understanding of the card signer to determine what the signer 
intended to do by signing the card.  
Gissel
 held that such evi-
dence is not permissible.  The court specifically rejected ﬁany 

rule that requires a probe of an employee™s subjective motiva-
tions as involving an endless 
and unreliable inquiryﬂ due to 
the tendency many months after a card drive and in response 
 WALLACE INTERNATIONAL DE PUERTO RICO 43to questions by company counsel, to give testimony damaging 
to the union, particularly where the company, as in the instant 
case, has threatened employees in violation of Section 8(a)(1). 
 Under these circumstances, I find that as of May 5 prior to 
the election on June 22 and prior to the Respondent™s demon-
strated conduct between June 20 
and 22 which violated the Act, the Union had valid authorization cards from more than a ma-
jority of the bargaining unit employees. 
The overall record shows that the Respondent committed se-
rious unfair labor practices incl
uding repeated threats of plant closure and informing employees 
that selection of the Union 
would result in loss of benefits and I find that its actions have 
destroyed conditions that woul
d allow a fair, free, and open 
election.  Respondent™s actions 
were not isolated and it came down with an intensive propaganda blitz by video and memo 
which emphasized the threat of 
plant closure and it seriously 
denigrated the Union in the eyes of employees by illegally mis-
representing and linking the Union 
with the threat of plant clo-
sure and with fires and acts of violence with communications 
that went beyond the bounds permitted by Section 8(c) of the 
Act. 
Here, the impact of the Re
spondent™s communications is 
heightened by its capitalization on the actual fire at the plant 
just a few days before the election, the fires shown and dis-
cussed in the video and the undisguised attempt to link the Un-
ion and criminal blame for the 
fire in the memo distributed 
under the name of the plant manager immediately prior to the 
election. 
These factors demonstrate conduct which is highly coercive 
and serious and substantial in effect.  I conclude that a fair elec-
tion untainted by the undermining impact of Respondent™s con-
duct would be unlikely and I 
can find no mitigating circum-
stances that would indicate or pers
uade me that a fair election is 
possible. Here, the support for the Union went from 71 unambiguous 
authorization cards to the castin
g of 49 votes favorable to the 
Union within a 7-week period. Even allowing for a handful of 

employees who may have had i
ndependent reasons for voting 
against the Union because they signed a card just to get the 
collector off their back, I must 
infer that the Respondent™s last 
minute propaganda campaign, with its embraced illegal threats 

and graphic disparagement of the Union, contributed signifi-
cantly to the Union™s loss of the election. 
At the very least, of course
, the Respondent™s illegal conduct 
would require the holding of a third election.  Here, however, 
the impact of the Respondent™s success in twice restraining the 
employees initial selection of the Union by a majority of au-

thorization cards is combined with the effect of threats of plant 
closure on employees in the sign
ificantly restricted job oppor-
tunity climate that exist in Puerto Rico and I find that it under-
scores the gravity of Respondent
™s misconduct.  I find that the 
Union™s card majority provides the more reliable testified of 
employee™s desires, uninfluence
d by Respondent™s threatening 
conduct, than a third contested 
election and accordingly, I find 
that a bargaining order is shown to be justified. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(6) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The unit is appropriate for collective bargaining is: 
 All production and maintenanc
e employees including ma-
chine shop, finish, making, maintenance and quality depart-

ment employees, drivers, mechanics electricians, welders, 
production inventory clerks, 
expediters, and warehouse em-
ployees; but excluding all other employees, office clericals, 
administrative and managerial employees, guards and super-
visors as defined in the Act. 
 4. At all times pertinent Maga
li Cruz was a supervisor and agent within the meaning of Section 2(11) and (13) of the Act 
such that her conduct in relation to Respondent™s employees is 
attributable to the Respondent. 
5. From on or about May 5, 1994, a majority of the unit des-
ignated and selected the Union as their representative for the 
purpose of collective bargaining and the Union by virtue of 
Section 9 of the Act has been and is the exclusive representa-
tive of the unit for the purpose of collective bargaining. 
6. By threatening to move its products to Boston if the Union 
won the election, by showing a video which communicated a 
visual and verbal message that threatened plant closure, threat-
ened loss of benefits, and disparaged and linked the Union with 
fires, violence, and strikes, by telling an employee that the 
video he saw depicted three fires and strikes showed what the 
Union would give him, and by giving employees a memo that 
linked the Union with fires, violence, and a fire caused by a 
criminal hand that could have destroyed their place of employ-
ment , inorder to induce them to vote against the Union,  Re-
spondent has interfered with, rest
rained, and coerced employees 
in the exercise of their rights 
guaranteed them by Section 7 of 
the Act, and thereby has engaged in unfair labor practices in 
violation of Section 8(a)(1) of the Act. 
7. The election objections of the Union are sustained to the 
extent they coincide with the conclusions above and they are 
otherwise dismissed. 
8. The Respondent has engage
d in unfair labor practices 
which undermine the Union™s majo
rity status and impede the 
election process, and which would make the possibility of a fair 
rerun election slight. 
9. A bargaining order is n
ecessary to remedy the Respon-
dent™s unfair labor practices. 
10. The Respondent is otherwise not shown to have engaged 
in conduct violative of the Act as alleged in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to ceases and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Because a failure to grant a bargaining order as requested by 
the General Counsel would tend to reward the Respondent for its wrongdoing, Impact Industries
, 285 NLRB 5 (1987), and 
because the Respondent has engaged in misconduct that has 
undermined the election process 
and otherwise demonstrates 
the need for a Gissel
 order, I recommend that the Respondent be required to recognize and bargain with the Union and, if 
agreement is reached, to reduce the agreement to a written con-
tract. 
Otherwise, it is not considered 
to be necessary that a broad 
order be issued. [Recommended Order omitted from publication.] 
